         Case 2:21-cv-00244-KFP Document 16 Filed 06/03/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          CASE NO. 2:21-CV-244-KFP
                                              )
BART EDMISTON, et al.,                        )
                                              )
       Defendants.                            )

                                         ORDER

       This case was filed on March 23, 2021. The Clerk’s docket reflects that Johnny

Royce Vaughn was served on March 29, 2021, with a responsive pleading due April 19,

2021, and that Robert L. Crites was served on April 30, 2021, with a responsive pleading

due May 21, 2021. Docs. 7, 15. To date, these Defendants have failed to file a responsive

pleading, but no action has been taken by Plaintiff. Accordingly, it is

       ORDERED that by June 10, 2021, Plaintiff must show cause why the claims against

Johnny Royce Vaughn and Robert L. Crites should not be dismissed for failure to

prosecute.

       DONE this 3rd day of June, 2021.



                                                  /s/ Kelly Fitzgerald Pate
                                                  KELLY FITZGERALD PATE
                                                  UNITED STATES MAGISTRATE JUDGE
